IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-20-00228-CR

                        IN RE ERIC DWIGHT HENDRIX


                                Original Proceeding



                           MEMORANDUM OPINION


       On September 9, 2020, relator, Eric Hendrix, filed what he has styled as a “Petition

for Writ of Mandamus and Plea in Abatement,” which relator indicates is an amendment

to his prior mandamus petition and plea in abatement filed on August 27, 2020. In his

September 9, 2020 filing, relator makes a number of assertions challenging his underlying

conviction for assault and requests sixty days “to initiate a petition for writ of mandamus

and application for writ of error and to make an entry of his plea in abatement in seek of

order abating the judgment . . . .” Based on our review, we construe this document to be

a petition for writ of mandamus and have filed it as such. After review, we deny relator’s
September 9, 2020 mandamus petition.1 The requested relief does not follow because

relator can no longer add any evidence to the trial-court record. The time has run for that

to be done.




                                                          JOHN E. NEILL
                                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
(Chief Justice Gray dissenting with a note)*
Petition denied
Opinion delivered and filed October 14, 2020
[OT06]

*(Chief Justice Gray dissents. A separate opinion will not issue.)




        1  In conjunction with his September 9, 2020 mandamus petition, relator also filed a motion for leave
to file the mandamus petition. In light of our disposition, we dismiss this motion as moot.


In re Hendrix                                                                                         Page 2